Opinion by
Orlady, J.,
In construing the will under consideration, the auditor relied on Huber v. Hamilton, 211 Pa. 289, in which the Supreme Court, held that under the devising clause “to my wife all the real and personal estate owned by me at my decease, she to dispose of all or any of the real or personal estate she wishes to for her own use, so long as she remains my widow, on her decease or marriage all what is left to revert back to my legal heirs” an estate in fee simple was created, and made distribution in accordance with that construction. The Orphans’ Court held, that taking the will of the decedent from its “four corners” — “it was his intention to limit the estate to a life estate, with power to consume the principal if necessary,” and reversed the conclusion reached by the auditor.
In Wood v. Schœn, 216 Pa. 425, it is stated that “the purpose in construing a will is to ascertain the intention of the testator, so that it may be carried out in the disposition which he has made of his property. Technical rules of construction should only be resorted to and applied in the interpretation of wills, when found to be necessary in determining the meaning of the instrument, so as to effectuate the purpose of the testator. If the language employed by him in disposing of his estate is plain and discloses his intention the will interprets itself, and hence no rules of construction are necessary to aid in its interpretation. All mere technical rules of construction must give way to the' plainly expressed intention of the testator, .if that intention is lawful. It is *238a rule of common sense, as well as law not to attempt to construe that which needs no construction.”
Taking this will as an entire document, and giving to its several causes the ordinary common sense interpretation they should bear to each other, we feel that to hold that the wife took an estate in fee simple would wholly defeat the residuary clauses of the will, and we adopt the conclusion reached by the Orphans’ Court.
The decree is affirmed.